DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/964303, now US Patent No. 10,860,953.  Claims 1-20 are pending.
2.	The IDS filed 11/9/20 has been considered.  All of the documents cited were made of record in the parent application (S.N. 15/964303).
3.	Claims 19 and 20 are objected to because of the following informalities:  
A.	As per claim 19, the claim is grammatically unclear as recited at line 2.
B.	All claims depending from an objected claim are also objected to for the same reasons. 
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 7, at lines 9-10 “the fourth owner operation”, “the fifth owner operation” and “the sixth owner operation” lack antecedence (see claims 3 and 6 which provide support for these limitations).

C.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	As per claim 8, the claim recites “a new mission” (emphasis added); however, the specification as filed does not describe a new mission.  The specification describes a proposed mission and a revised mission, but does not 
B.	As per claim 16, the claim recites “an alternative mission” (emphasis added); however, the specification as filed uses the term “alternative” only three times, each in reference to a user [0079- an alternative user].  While the specification describes a proposed mission and a revised mission, it does not describe an alternative mission as claimed.
C.	All claims depending from a rejected claim are also rejected for the same reasons. 
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10,860,953.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the broader application claims are found in the narrower reference (patent) claims.  Taking application claim 1 as exemplary, the .


A system for facilitating drone usage, comprising: a user element, comprising: a user interface device further comprising: a first computer processor; and a first computer readable medium non-transiently storing a user application program; wherein the user application program includes non-transient first computer executable instructions configured to instruct the user interface device to execute user operations including: a first user operation facilitating user data; a second user operation facilitating at least one mission parameter for a mission; a third user operation facilitating at least one flight control for a drone during the mission; and an owner element, comprising: an owner interface device further comprising: a second computer processor; and a second computer readable medium non-transiently storing an owner application program; wherein the owner application program includes non-transient second computer executable instructions configured to instruct the owner interface device to execute owner operations including: a first owner operation facilitating owner data; a second owner operation facilitating at least one drone parameter; and a third owner operation facilitating at least one drone control for the drone during the mission.



A system for facilitating drone usage, comprising: a user element, comprising: a user interface device further comprising: a first computer processor; and a first computer readable medium non-transiently storing a user application program, wherein the user application program includes non-transient first computer executable instructions configured to instruct the user interface device to execute one or more user operations including: a first user operation facilitating use of user data; a second user operation facilitating use of at least one mission parameter for a mission; a third user operation facilitating use of at least one flight control for a drone during the mission; and an owner element, comprising: an owner interface device further comprising: a second computer processor; and a second computer readable medium non-transiently storing an owner application program, wherein the owner application program includes non-transient second computer executable instructions configured to instruct the owner interface device to execute one or more owner operations including: a first owner operation facilitating use of owner data; a second owner operation facilitating use of at least one drone parameter; and Page 2 of 13App. No.: 15 964,303 a third owner operation facilitating use of at least one drone control for the drone during the mission; and a fleet system element … 



.
7.	Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661